Case 6:20-cv-01220-WWB-LRH Document 65 Filed 12/04/20 Page 1 of 3 PageID 489




                                UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

    JOHN DOE,

                             Plaintiff,

    v.                                                             Case No: 6:20-cv-1220-Orl-78LRH

    EMBRY-RIDDLE AERONAUTICAL
    UNIVERSITY, INC.,

                             Defendant.


                                                     ORDER
              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:        MOTION FOR ORDER PERMITTING THE PRODUCTION
                             OF STUDENT RECORDS (Doc. No. 52)

              FILED:         September 25, 2020



              THEREON it is ORDERED that the motion is DENIED.

              Plaintiff filed this action anonymously against Defendant Embry-Riddle Aeronautical

    University, Inc. (“Defendant”), where Plaintiff is a student. Doc. No. 1. The case stems from

    Defendant’s decision to impose disciplinary sanctions against Plaintiff for alleged sexual

    misconduct. Id. Plaintiff claims that Defendant’s actions during the disciplinary proceedings

    violated Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. §§ 1681 et seq., and

    that Defendant breached its “Sexual Misconduct Policy.” Id.

              In the instant motion, Plaintiff asks this Court to enter a blanket order stating that Defendant

    may disclose information protected by the Family Educational Rights and Privacy Act (“FERPA”)
Case 6:20-cv-01220-WWB-LRH Document 65 Filed 12/04/20 Page 2 of 3 PageID 490




    “in response to discovery requests subject to a confidentiality stipulation.” Doc. No. 52, at 2.

    Plaintiff further requests the Court Order that “disclosure should not be prohibited by FERPA

    because the genuine need for the information outweighs the privacy interests of the students

    provided that such disclosure is pursuant to a confidentiality stipulation/protective order.” Doc.

    Nos. 52, 52-1. Defendant opposes. Doc. No. 53. On review, Plaintiff’s request will be denied.

           First, Plaintiff has provided no legal authority demonstrating that he is entitled to the relief

    he seeks, i.e., that such a broad order is legally required, or even legally permissible. See Doc. No.

    52. Rather, Plaintiff cites to legal authority establishing the general propositions that educational

    agencies are permitted to disclose educational records under certain circumstances, and that courts

    have issued orders providing for the production of FERPA-protected materials in response to

    discovery requests. Id. at 1–2. Second, to the extent that Plaintiff seeks an Order that Defendant

    can produce FERPA-protected information during discovery, the Court has recently entered an

    Order Governing Discovery establishing same. See Doc. No. 63. Third, it appears that what

    Plaintiff seeks is essentially a ruling that Defendant is required to produce all discovery materials

    sought by Plaintiff that includes FERPA-protected materials. See Doc. No. 52. However, whether

    Plaintiff is entitled to specific discovery depends on the discovery he seeks, and that determination

    will need to be made only if the matter comes before the Court and on review of Plaintiff’s specific

    requests. In other words, Plaintiff’s request is both speculative and premature.

           For these reasons, Plaintiff’s Motion for Order Permitting the Production of Student Records

    (Doc. No. 52) is DENIED.




                                                     -2-
Case 6:20-cv-01220-WWB-LRH Document 65 Filed 12/04/20 Page 3 of 3 PageID 491




           DONE and ORDERED in Orlando, Florida on December 4, 2020.




    Copies furnished to:

    Counsel of Record




                                            -3-
